Citation Nr: 1731473	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for bilateral inguinal hernia, status post repair (previously rated as right inguinal hernia repair with tender scar).   

3.  Entitlement to an earlier effective date prior to January 12, 2009 for major depressive disorder. 

4.  Entitlement to an earlier effective date prior to January 12, 2009 for neuritis of the right ilio-inguinal nerve.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2011, the Veteran testified during a Board video-conference hearing before the undersigned.  

In June 2011 and February 2015, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file currently does not contain several documents material to the adjudication of the claim.  In this regard, the earliest rating decision contained in the claims file, dated in July 2008, lists various service-connected disabilities, including bilateral inguinal hernia (then listed as right inguinal hernia) presently on appeal, that had been service-connected since January 1992.  However, none of the adjudicatory decisions and pertinent records are contained in the claims file at this time.  Also missing are the Veteran's January 2009 claim for the service connection claim for PTSD and increased rating for bilateral inguinal hernia, status post repair, January 2010 notice of disagreement, and June 2010 substantive appeal.  

Specific to the PTSD claim, the June 2011 remand refers to September 1971, October 1978, and April 1979 service treatment records reflecting in-service psychological treatment.  The referenced service treatment records are currently missing from the claims file.   Moreover, relevant to the bilateral inguinal hernia claim, in the February 2015 remand, the Board directed the AOJ to obtain treatment records pertaining to the Veteran's 1994 hernia repair.  The requested records have not yet been associated with the claims file.  

The Board has made a number of administrative attempts to obtain these missing records from the AOJ, but was unsuccessful.  Given the relevance of these records, the Board must remand the case to obtain these missing documents

In a January 2013 rating decision, the RO granted service connection for major depressive disorder, evaluated as 50 percent disabling, effective October 24, 2012, and service connection for neuritis of the ilio-inguinal nerve, evaluated as noncompensably disabling, effective June 4, 2012.  Later that month, the Veteran filed a timely notice of disagreement as to the assigned effective dates for these awards.  Subsequently, in a September 2013 rating decision, the RO denied entitlement to a TDIU, to which the Veteran filed a timely notice of disagreement.  See September 2013 Report of Contact.  As yet, no statement of case has been issued for these issues.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the above-referenced missing records, to include the January 2009 claim on appeal, January 2010 notice of disagreement, June 2010 substantive appeal, referenced service treatment records, treatment records relevant to the 1994 hernia surgery, as well as the adjudicatory documents and pertinent records dated prior to July 2008, with the Veteran's claims file.  

Efforts to obtain these records must continue until they are received; unless it is reasonably certain that they do not exist or further efforts would be futile.

2.  Provide the Veteran with a statement of the case regarding the issues of entitlement to an earlier effective date prior to January 12, 2009 for major depressive disorder, entitlement to an earlier effective date prior to January 12, 2009 for neuritis of the right ilio-inguinal nerve, and entitlement to a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




